This in an appeal from an order of the county court of Logan county vacating a judgment theretofore rendered in said court.
The plaintiff in error has served and filed its brief, in accordance with the rules of this court, but the defendants in error have neither filed a brief nor offered any excuse for their failure to do so. Under these circumstances, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed appear reasonably to sustain the assignments of error, reverse the judgment in accordance with the prayer of the petition in error. Chicago, R.I.  P. Ry. Co. v. Weaver, 67 Okla. 293,171 P. 34; Lawton National Bank v. Ulrich et al., 81 Okla. 159,197 P. 167.
The brief of plaintiff in error and the authorities cited therein appearing reasonably to sustain the assignments of error, the judgment of the court below is reversed and the cause remanded, with directions to vacate the order setting aside said judgment, and to reinstate the same.
BRANSON, V. C. J., and LESTER, CLARK, and RILEY, JJ., concur.